EXHIBIT 10.42

 

AMENDMENT TO THE PRIORITIZED LISTINGS SYNDICATION AGREEMENT

BETWEEN LOOKSMART, LTD. AND INTERCHANGE CORPORATION

 

This Amendment (the “Amendment”) to the Prioritized Listings Syndication
Agreement dated as of October 19, 2001 (as amended, the “Agreement”) is entered
into and effective as of June 30, 2004 (the “Effective Date”) by and between
LookSmart, Ltd., a Delaware corporation, (“LookSmart”) and Interchange
Corporation (formerly eLiberation Inc.), a Delaware corporation (“Partner”).

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree that during the term of this Amendment, the Agreement will be
amended as follows:

 

1. Section 1. Section is hereby amended to include the following definitions:

 

“Click” occurs when a bona fide Internet user (which excludes a robot, spider,
software, scraper or other mechanical, artificial or fraudulent means, or a
person who is not seeking to use the Partner Network for a legitimate web
search, e.g. has been paid or otherwise motivated to click) clicks on a Paid
Listing and accesses the destination site.

 

“Gross Revenue” means total invoices generated from Search Results on Partner
Network during the applicable period, plus or minus any net credits or returns
from previous periods.

 

“Paid Listing” means a listing for which a third party has paid to include in
Search Results.

 

“Partner Network” means all of Partner’s affiliates which are under contractual
obligation to distribute Partner’s search results across their websites.
Partner’s affiliates include:

 

“Search Results” means Prioritized Listings provided by LookSmart to Partner
hereunder during the Term hereof. The Search Results will include Sponsored
Search.

 

“Sponsored Search” means a LookSmart product that returns results containing
only Paid Listings. The amount that an advertiser pays to LookSmart influences
(among other factors) the position in which the advertiser’s listing appears in
Sponsored Search.

 

2. Section 3. Section 3 is hereby deleted and replaced with the following:

 

Cost Per Click (CPC). Subject to the terms and conditions hereof, for any given
[***], LookSmart will pay Partner [***]% of Gross Revenue for all valid Clicks
generated by Partner, as recorded by LookSmart’s proprietary click tracking
system. LookSmart will have sole discretion to adjust the CPC bid revenue share
to more than [***]% of Gross Revenue for each search term. Partner may use the
CPC bid included in the live feed for its internal purposes, but the parties
agree that all CPC bid amounts submitted by LookSmart are confidential
information for internal use only, and shall not be posted on Partner’s or
Partner’s Network web pages or disclosed to any third parties.

 

3. Section 8. Section 8 is hereby deleted and replaced with the following:

 

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date of this Amendment and will end [***] later. The Agreement will then
automatically renew for successive [***] periods, unless either party gives
written notice to the other party of its intention not to renew at least 60 days
prior to the end of the then-current term or renewal term.

 

[***] indicates redacted text.

 

1



--------------------------------------------------------------------------------

8.2 Termination. Either party may terminate this Agreement if the other party
(i) materially breaches its obligations hereunder and such breach remains
uncured for thirty (30) days following delivery of written notice to the
breaching party of the breach, or (ii) is subject to voluntary or involuntary
bankruptcy proceedings, insolvency, liquidation or otherwise substantially
discontinues its business operations.

 

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Search Results, intellectual property (including derivative works
or modifications thereof) and Confidential Information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the license granted hereunder shall terminate and Partner and its agents shall
immediately cease all use of the Search Results.

 

8.4 Survivability. Sections 7 through 12 hereof shall survive and continue
beyond the term and termination of this Agreement for a period of one year.

 

4. Section 12.2. Section 12.2 is hereby deleted and replaced with the following:

 

Assignment/Change of Control. Neither party may assign this Agreement, in whole
or in part, without the other party’s written consent (which will not be
unreasonably withheld). In the event of a change of control, merger,
reorganization or sale of all, or substantially all, of one party’s assets to a
third party, the other party may terminate this Agreement upon 10 days prior
written notice at any time after the closing of such transaction. For the
purposes hereof, a ‘change of control’ shall mean a transaction in which the
shareholders of a party prior to the closing do not retain majority ownership of
the party after the closing of such transaction.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above. In the event of any conflict between the terms hereof and the terms
of the Agreement, the terms hereof shall govern. This Amendment may be executed
in counterparts, each of which may be an original or fax copy, and all of which
together shall form one instrument.

 

LOOKSMART LTD.

     

INTERCHANGE CORPORATION

By:   /s/    ANTHONY MAMONE               By:   /s/    DAVID LOWE            

Name: A. Mamone

Title: SVP, Sales & Marketing

         

Name: David Lowe

Title: Director, Business Development

 

2